David D. Hagstrom, Esq. Town Attorney, Poughkeepsie
You have asked whether the town board may delegate to the chief of police and lieutenants of the police department the authority to hire, promote and discipline members of the police department. You have indicated that your town has a police commission.
The town board is authorized to establish a police department and to appoint and fix the compensation of the members (Town Law, § 150[1]). Once established, the town board may create a police commission or designate the town supervisor to serve as police commissioner (id.,
§ 150[2]). The commission or commissioner possesses all powers conferred by law upon the town board in relation to the police department (id., § 150[2]). Police commissioners serve at the pleasure of the town board and upon abolition of the office(s) the town board exercises all powers conferred by law in relation to the police department (ibid.).
Thus, if a police commission is established, it would have responsibility for hiring, promotions, dismissals and other disciplinary matters (1980 Op Atty Gen [Inf] 249). In our view, the town board may enact a local law withdrawing the power to hire, promote, dismiss and discipline from the police commission and transfer it to the chief of police and the lieutenants. This can be accomplished using the authorization to amend or supersede provisions of the Town Law to the extent of the town's home rule authority (Municipal Home Rule Law, § 10[1][ii][d][3]). In our view, the re-organization of the police department is a subject within the home rule powers of the town (id., § 10[1][i] and [ii][a][1]).
We conclude that the town board may enact a local law amending the Town Law to delegate to the chief of police and the lieutenants the authority to hire, promote and discipline members of the police department.